Case 20-43555   Doc 1-1   Filed 07/16/20 Entered 07/16/20 16:05:40   Creditor
                              Matrix Pg 1 of 25
Case 20-43555   Doc 1-1   Filed 07/16/20 Entered 07/16/20 16:05:40   Creditor
                              Matrix Pg 2 of 25
Case 20-43555   Doc 1-1   Filed 07/16/20 Entered 07/16/20 16:05:40   Creditor
                              Matrix Pg 3 of 25
Case 20-43555   Doc 1-1   Filed 07/16/20 Entered 07/16/20 16:05:40   Creditor
                              Matrix Pg 4 of 25
Case 20-43555   Doc 1-1   Filed 07/16/20 Entered 07/16/20 16:05:40   Creditor
                              Matrix Pg 5 of 25
Case 20-43555   Doc 1-1   Filed 07/16/20 Entered 07/16/20 16:05:40   Creditor
                              Matrix Pg 6 of 25
Case 20-43555   Doc 1-1   Filed 07/16/20 Entered 07/16/20 16:05:40   Creditor
                              Matrix Pg 7 of 25
Case 20-43555   Doc 1-1   Filed 07/16/20 Entered 07/16/20 16:05:40   Creditor
                              Matrix Pg 8 of 25
Case 20-43555   Doc 1-1   Filed 07/16/20 Entered 07/16/20 16:05:40   Creditor
                              Matrix Pg 9 of 25
Case 20-43555   Doc 1-1   Filed 07/16/20 Entered 07/16/20 16:05:40   Creditor
                              Matrix Pg 10 of 25
Case 20-43555   Doc 1-1   Filed 07/16/20 Entered 07/16/20 16:05:40   Creditor
                              Matrix Pg 11 of 25
Case 20-43555   Doc 1-1   Filed 07/16/20 Entered 07/16/20 16:05:40   Creditor
                              Matrix Pg 12 of 25
Case 20-43555   Doc 1-1   Filed 07/16/20 Entered 07/16/20 16:05:40   Creditor
                              Matrix Pg 13 of 25
Case 20-43555   Doc 1-1   Filed 07/16/20 Entered 07/16/20 16:05:40   Creditor
                              Matrix Pg 14 of 25
Case 20-43555   Doc 1-1   Filed 07/16/20 Entered 07/16/20 16:05:40   Creditor
                              Matrix Pg 15 of 25
Case 20-43555   Doc 1-1   Filed 07/16/20 Entered 07/16/20 16:05:40   Creditor
                              Matrix Pg 16 of 25
Case 20-43555   Doc 1-1   Filed 07/16/20 Entered 07/16/20 16:05:40   Creditor
                              Matrix Pg 17 of 25
Case 20-43555   Doc 1-1   Filed 07/16/20 Entered 07/16/20 16:05:40   Creditor
                              Matrix Pg 18 of 25
Case 20-43555   Doc 1-1   Filed 07/16/20 Entered 07/16/20 16:05:40   Creditor
                              Matrix Pg 19 of 25
Case 20-43555   Doc 1-1   Filed 07/16/20 Entered 07/16/20 16:05:40   Creditor
                              Matrix Pg 20 of 25
Case 20-43555   Doc 1-1   Filed 07/16/20 Entered 07/16/20 16:05:40   Creditor
                              Matrix Pg 21 of 25
Case 20-43555   Doc 1-1   Filed 07/16/20 Entered 07/16/20 16:05:40   Creditor
                              Matrix Pg 22 of 25
Case 20-43555   Doc 1-1   Filed 07/16/20 Entered 07/16/20 16:05:40   Creditor
                              Matrix Pg 23 of 25
Case 20-43555   Doc 1-1   Filed 07/16/20 Entered 07/16/20 16:05:40   Creditor
                              Matrix Pg 24 of 25
Case 20-43555   Doc 1-1   Filed 07/16/20 Entered 07/16/20 16:05:40   Creditor
                              Matrix Pg 25 of 25
